DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/22/2022 has been entered.  Claim(s) 1, 3, and 8-10 have been amended. Claim(s) 5-6 have been canceled.  Claim(s) 11 were previously withdrawn. New claim(s) 12 has been added.  Accordingly, claim(s) 1-4 and 7-12 are currently pending in the application.  
Applicant's remarks and amendments to claim(s) claim(s) 1, 3 and 8-10 have overcome the 112(b) rejections previously set forth in the Office Action mailed 04/01/2022.  Applicant's remarks and amendments to the claim(s) XXX have overcome the 102 rejections in view of Saito (US 2018/0326658 - of record) previously set forth in the Office Action mailed 04/01/2022.

Reasons for Allowance
Claim(s) 1-4, 7-10, and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a three-dimensional shaping device as instantly claimed is that while the Saito (US 2018/0326658 - of record) teaches a nozzle, an air blowing unit having a plurality of air outlets, an annular flow path, and an air supply port, a further search of the prior art does not teach or suggest a nozzle comprising outlets distributed in regular annular intervals around the nozzle combined with a heat insulating portion provided between the nozzle and the annular flow path.
Regarding claim 12, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a three-dimensional shaping device as instantly claimed is that while the Saito (US 2018/0326658 - of record) teaches a melting unit comprising a flat screw, a barrel, an air supply flow path, and first heating unit, a further search of the prior art does not teach or suggest wherein at least a part of the warm air supply flow path is provided in the barrel, and a total length of the warm air supply flow path provided in the barrel is longer than a length of an outer periphery of the barrel.
 Claim(s) 2-4, 7-10 are allowed because the claims are dependent upon allowable independent claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim(s) 11 directed to an invention non-elected without traverse.  Accordingly, claim(s) 11 been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743                     


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743